Exhibit 10.3

*** Indicates omitted material that is the subject of a confidential treatment
request filed separately with the Commission.

INITIAL COMMERCIAL SUPPLY & MANUFACTURING AGREEMENT

29 March 2006

This Initial Commercial Supply & Manufacturing Agreement (hereinafter, the
“Agreement”) is agreed and entered into by and between MANNATECH™ INCORPORATED
(hereinafter, the “Mannatech”) a U.S.A. corporation with its principal office
located 600 S. Royal Lane, Suite 200, Coppell, Texas 75109 and FINE CHEMETICS
INC., (hereinafter, the “FCI”), a Japanese corporation with its principal office
located 3-7-1 Higashi-Ikebukuro, Toshima-ku, Tokyo as follows;

1. SUBJECT MATTERS

For the purpose of this Agreement, both Parties have already agreed and executed
as follows;

 

1-1. Mannatech decided to purchase from FCI and FCI will manufacture and supply
to Japanese Subsidiary of Mannatech the products described in 1.2 (hereinafter,
the “Product”).

 

1-2. Mannatech has already completed purchase order to FCI in accordance with
the First Invoice Letter dated 20 December 2005 and the Second Invoice Letter
dated 1 March 2006 (hereinafter, the “Invoice Letters”) as follows:

(The First Invoice)

 

Name of Product

 

Price per unit (JPY)

 

Amount (pcs)

 

Product Price (JPY)

Optimal Face Cleansing Cream

  ***   30,000   ***

Optimal Skin Lotion

  ***   30,000   ***

Optima! Skin Serum

  ***   30,000   ***

Optimal Eye Cream

  ***   30,000   ***

Optimal Aftershave Milk

  ***   30,000   ***

Travel Kit Sets

  ***   5,000   ***

Total

  ***   155,000   ***

(The Second Invoice)

 

Name of Product

 

Price per unit (JPY)

 

Amount (pcs)

 

Product Price (JPY)

Optimal Cleansing Oil (150ml)

  ***   30,000   ***

Optimal Skin Cream (40g)

  ***   30,000   ***

Travel Kit Sets (additional)

  ***   15,000   ***

Total

  ***

1-2-1. Consumption Taxes (5% of Sales Price) in accordance with Japanese Tax
Regulation are 1 not included in Product price set forth in 1-2.

1-2-2. Product price is based upon F.O.B. price.

 

1-3. ***



--------------------------------------------------------------------------------

1-4. Mannatech has already paid to FCI the part of the Payment Amount which is
respectively deducted transmission expenses by means of bank transmission into
FCI’s designated bank account as follows:

 

Date

  

Payment

Amount (JPY)

   

Transmission

Expenses (JPY)

  

Wired Amount

(JPY)

   

Remarks

12 January 2006

   * **   25,400    * **   50% of the First Invoice

22 March 2006

   * **   24,948    * **   100% of the Second Invoice

Total

   * **   50,348    * **  

 

1-5. FCI has completely submitted to Mannatech the samples of Products, Product
designs, and Product packages (collectively, the “Samples”) and Mannatech has
already made FCI full approval regarding the Samples.

2. PRODUCT SUPPLY

 

2-1. FCI shall supply Mannatech the whole amount of Product described in the
Invoice Letters within 28 April 2006 (hereinafter, the “the First Supply Date”)
and 31 May 2006 (hereinafter, “the Second Supply Date”)

 

2-2. In case that either Party wish to change Supply Date, the written notice to
change Supply Date shall be sent to the other Party at least 2 weeks prior to
the Supply Date and the Supply Date shall be revised through mutual discussion.

3. PAYMENT

 

3-1. Mannatech shall complete the payment of unpaid amount, *** to FCI as
follows:

 

Date

     Amount (JPY)     

Remarks

31 May 2006

     * **    70% of the unpaid amount of the First Invoice

30 June 200£

     * **    30% of the unpaid amount of the First Invoice

Total

     * **   

 

3-2. Mannatech shall transmit the aforementioned payment amount set forth in 3-1
into FCI’s following designated bank account with currency of Japanese Yen by
one installment. The transmission expenses shall be borne by Mannatech.

 

  •   Name of Bank: ***

 

  •   Address of Bank: ***

 

  •   Name of Account: Fine Chemetics Inc.

 

  •   Number of Account: ***

 

  •   Swift No.: ***



--------------------------------------------------------------------------------

4. CONFIDENTIALITY

 

4-1. Both Parties shall not disclose to any third party the terms and conditions
of this Agreement and all Confidential Information disclosed by the other Party
including any technical, and/or commercial confidential information including
all technologies, manuals, processes relating to manufacturing and any other
business and technical know-how, without previous written consent of the Other
Party.

 

4-2. The obligation of the Confidentiality set forth in 4-1 shall maintain to be
effective for 3 years from the Agreement Date.

5. FORCE MAJEURE

 

5-1. Both Parties has no legal responsibility and/or indemnification obligations
in case of non-fulfillment of this Agreement due to the events of Force Majeure
such as any act of God, fire, casualty, flood, war, strike, lockout, or other
labor dispute, failure of public utilities, injunction, act exercise, assertion
or requirement of a governmental authority, accident, epidemic, destruction of
production or transportation facilities, riot or insurrection, and any other
uncontrollable events.

6. TERMINATION

 

6-1. In event that either Party does not observe any provision(s) of this
Agreement, the non-execution shall be immediately amended within 1 month after
written notice of the other Party and, otherwise, the part or the whole of this
Agreement shall be terminated.

7. INDEMNIFICATION

 

7-1. In event that either Party makes any breach to the other Party due to
obvious misconducts, the indemnification shall be executed immediately. In case
that the cause of the breach is not obviously verified, both Parties shall
decide to figure out the breach through mutual cordial discussion.

8. QUALITY ASSURANCE

8-1. Regarding Quality Assurance (“QA”) under this Agreement, the Parties agree
that the terms and conditions relating to the QA stipulated in a definitive
agreement to be executed between the Parties (hereinafter, “Definitive
Agreement”) shall apply to the transaction contemplated hereunder.

8-2. The Parties shall solve any other undecided and/or ambiguous matters
regarding quality assurance through mutual cordial discussion.



--------------------------------------------------------------------------------

9. ASSIGNMENT

 

9-1. Without previous written approval of the other Party, neither Party shall
assign, waive, delegate or offer as collaterals their rights, obligations, and
any other properties stipulated in this Agreement to any third party.

10. GOVERNING LAWS

 

10-1. This Agreement shall be governed by, and interpreted in accordance with
the law of Japan.

 

10-2. Tokyo District Court shall have the exclusive jurisdiction over any
dispute arising out of or in relation to this Agreement.

11. MISCELLANEOUS

 

11-1. In event that either Party has any claims and/or ambiguities upon the
interpretation of any provision(s) of this Agreement, the Parties shall
cordially have discussion and conclude the amendment and/or clarification of the
provisions of this Agreement.

 

11-2. It is mutually agreed and acknowledged by the Parties hereto that the
terms regarding Purchase Order, Product Supply and Payment as described in
Clause 1.2, 2.1, 2.2, 3.1 and 3.2 of this Agreement shall be independent of and
separate from any terms of the Definitive Agreement.

 

11-3. Regarding the Definitive Agreement, the Parties shall use the best efforts
to negotiate its terms and conditions within a reasonable period of time after
concluding this Agreement.

IN WITNESS WHEREOF, both Parties have executed this Agreement as of the date
first above written.

 

 

Mannatech™ Incorporated

By:   /s/ Sam Caster   Sam Caster   Chairman and-Chief Executive Officer Fine

 

 

Fine Chemetics Inc

By:   /s/ Shinji Kitamura   Shinji Kitamura   President and Chief Executive
Officer